Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed February 19, 2021 is acknowledged.  Claims 2, 4-9, 11-29 and 31 are canceled. Claim 1 is amended. Claims 32-33 are newly added. Claims 1, 3, 10, 30 and new claims 32-33 are pending.  Election was made without traverse in the reply filed on March 30, 2017.
3.	Claims 1, 3, 10, 30 and 32-33 are under examination with respect to Tau (Tau-4R2N/Tau-4R1N/Tau-4R0N/Tau-3R2N/Tau-3R1N/Tau-3R0N) and Alzheimer’s disease in this office action.
4.	Applicant’s arguments filed on February 19, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority

5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional 
	The disclosure of the prior-filed application, provisional Application No. 61/566289, filed December 2, 2011, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The instant application claims detecting the trypsin/LysN digested peptide of Tau having the sequence of any of SEQ ID NOs: 1-12. The peptides of Tau having the sequence of SEQ ID NOs:5-12 are not presented in the provisional Application No. 61/566289, filed December 2, 2011. The peptides of Tau having the sequence of SEQ ID NOs:5-12 were only disclosed in the Application No. 14/362104 or PCT/US2012/067110 filed on Nov 29, 2012 (see p.5, [0016]; p.9, [0028] of the specification.).
	Therefore, the priority for the subject matter related to the peptides of Tau having the sequence of SEQ ID NOs:5-12 in instant application is Nov 29, 2012.

Drawings
6.	The drawings were received on 2/19/21.  These drawings are acceptable.


Claim Rejections/Objections Withdrawn
7.	The rejection of claims 11, 15-16, 19-20, 22  and 31 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claims 11, 15-16, 19-20, 22 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of enablement is moot because the claims are canceled.
The rejection of claims 4-5, 11, 15, 16, 19-20, 22 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.

Claim Rejections/Objections Maintained
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 10, 30 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 1, 3, 10, 30 and 32-33 as amended encompass using a genus of Quantitation Standard (QS) comprising known concentrations of 13C Leucine labeled Tau and isolating a genus of biomolecule interest and measuring a genus of labeled and unlabeled biomolecule and detecting a genus of trypsin/LysN digested peptides of Tau and also encompass using a genus of antibodies for isolating biomolecules of interest and using a genus of antibodies for detecting trypsin/LysN digested peptides of Tau in view of paragraph [0084] in Example 2 of the specification.
On p. 7-8 of the response, Applicant argues that the specification provides support for currently amended claims and cites paragraphs [0008], [0027], [0028], [0036], [0050]-[0051], examples 1-2, figures 1-4 in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information to support or demonstrate that Applicant is in possession of isolating the claimed genus of biomolecule of interest and measuring the genus of labeled  and unlabeled biomolecules in the sample as instantly claimed because:
i. The specification only teaches using 13C6 leucine labeled Tau for QS, wherein the 13C6 leucine labeled Tau was spiked into a standard curve of samples containing concentrations of Tau ranging from 5ng/ml to 51pg/ml and the ratio of unlabeled Tau to the QS was calculated to generate a standard cure for calculating the concentration of Tau in the CSF samples. In order to measure the concentration of Tau in the sample, 13C6 leucine labeled Tau and trypsin/LysN digested peptides of 13C6 leucine labeled Tau in the claimed method.
ii. The claims are not limited to the methods set forth above but also encompass isolating structurally and functionally undefined biomolecules of interest including using undefined antibodies for structurally and functionally biomolecules of interest, and measuring structurally and functionally labeled and unlabeled biomolecules including undefined antibodies for detecting trypsin/LysN digested peptides of Tau of SEQ ID NOs: 1-12 in view of paragraph [0084] in Example 2 and figure 3 of the specification.
iii. The specification fails to teach what structural and functional relationship between 13C6 leucine labeled Tau/Tau/SEQ ID NOs:1-12 and other structurally and functionally undefined biomolecules of interest, and what other antibodies can be used for isolating other biomolecules of interest, and what antibodies can be used for detecting trypsin/LysN digested peptides of Tau of SEQ ID NOs: 1-12. 
iv. As previously made of record, Tau proteins and their processed peptides in CSF are very heterogeneous and detection of the presence of different Tau proteins and their processed peptides is different and relies on different detecting methods, for example the concentrations of detected peptides/proteins can be different by immunopurification targeting different tau epitopes before mass spec/SILK analysis as taught by Barthelemy et al. Ehrlich et al. and Sato et al., (see p. 667-668, figure 1; p. 13C6 leucine labeled Tau and other undefined antibodies to other biomolecules of interest or trypsin/LysN digested peptides of Tau of SEQ ID NOs: 1-12. As such, Applicant cannot possibly have possessed the entire genus to be used in the claimed method.
Since the common characteristics/features of other biomolecules of interest or antibodies to other biomolecules of interest or peptides of SEQ ID NOs: 1-12 are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 3, 10, 30 and 32-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
   
New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on February 19, 2021.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 10, 30 and 32-33 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 10, 30 and 32-33 are indefinite because claim 1 recites the limitation "the biomolecule of interest" in line 5 of claim 1-(b).  There is insufficient antecedent basis for this limitation in the claim. While the claim recites “wherein the labeled biomolecule of interest is 13C Leucine labeled Tau”, it is unclear whether the recitation “the biomolecule of interest” is “Tau” protein (total Tau protein including the quantitation standard 13C Leucine labeled Tau and unlabeled tau protein) or is other protein in the sample, which renders the claim in definite. The rest of the claims are indefinite as depending from an indefinite claim 1.  The limitation “the biomolecule of interest” is interpreted as Tau, which includes the quantitation standard 13C Leucine labeled Tau and unlabeled tau protein in the sample.


Conclusion

10.	NO CLAIM IS ALLOWED.

SEQ ID NO:1	-IGSLDNITHVPGGGNK 
SEQ ID NO:5	KIGSLDNITHVPGGGNK 

SEQ ID NO:3	-STPTAEAEEAGIGDTPSLEDEAAGHVTQAR----- 
SEQ ID NO:8	KSTPTAEAEEAGIGDTPSLEDEAAGHVTQA------ 
SEQ ID NO:9	KSTPTAEAEEAGIGDTPSLEDEAAGHVTQARMVS--


SEQ ID NO:4	-----------KESPLQTPTEDGSEEPGSETSDA
SEQ ID NO:6	-----------KESPLQTPTEDGSEEPGSETSDA 
SEQ ID NO:12	QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 

SEQ ID NO:2 	SGYSSPGSPGTPGSR 
SEQ ID NO:7	KIATPRGAAPPGQKGQANATRIPAKTPPAP 

SEQ ID NO:10	KIGSTENLKHQPGGGKVQIINK 

Sato		TPSLPTPPTR
Barthelemy 	LQTAPVPMPDLK 
Mair		TPPSSGEPPKSGDR 

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bateman (US 2008/0145941, cited previously) teaches an in vitro method of measuring metabolism of a biomolecule including Abeta and Tau comprising: (1) labeling a biomolecule of interest in vitro in CSF or in culture medium; (2) isolating the biomolecule of interest from other labeled proteins; (3) cleaving the biomolecule of interest including Tau and Abeta into fragments that can be analyzed for the label; and (4) measuring the labeled and unlabeled fragments using a mass spectrometer or tandem mass spectrometer as a measuring device (see [0041]-[0042], in particular). (see [0027]-[0030]; [0041]-[0043]; [0063]-[0071]; p. 6-7, example 1; [0010]-[0012]; [0022]-[0047]; [0062]-examples 1-5; p. 11, claims 1-4, 6, 8-10, 13, 15-17, 19, 23-26 , in particular)., in particular).  Bateman teaches immunoprecipitating the biomolecule of interest prior to detecting the labeled and unlabeled biomolecule by LC-LEI-MS (see [0070] and [0075], in particular) and also teaches the use of a standard curve generated from serial dilutions of labeled and unlabeled biomolecules in order to quantify the accuracy and precision of the measured biomolecules (see [0069], [0077] and [0089]) and that the standard curve is generated by determining two or more ratios of labeled and unlabeled biomolecule of interest including C13-Leucine A peptides (see [0068-0069], and Figs. 4 and 7).  Bateman teaches that detection of the amount of labeled biomolecule and the amount of unlabeled biomolecule in the biological samples may be 
Hunter (US 2008/0206737,cited previously) teaches methods for quantifying the absolute concentration of a biomolecule within a sample, such as for diagnostic applications (see abstract and [0031]) and also teaches calculating the concentration of a biomolecule using a labeled standard, wherein the method comprises contacting a sample comprising the protein of interest with a labeled standard, wherein the concentration of the standard is known and acts as an internal standard (see [0011] and [0017]). Hunter also teaches calculating the concentration of an unlabeled biomolecule (see [0011] and [0051]), determining a ratio of a concentration of labeled or unlabeled biomolecule to a standard and normalizing the concentrations to a standard curve (see [0009], [0011], [0017], [0051] and [0057]).  Additionally, Hunter teaches using a known concentration of one or more labeled amino acids and calculating the concentrations of two or more proteins of interest (i.e., biomolecules) (see [0011], [0023], and [0051]), which meets the limitation recited in claim 19.  Finally, the concentrations of biomolecules of interest may be compared (see [0011]-[0012]), such as by comparing the concentration of a protein of interest in a first sample to the concentration of the protein of interest in a second sample.
Mayya (Expert Rev. Proteomics, 2006, 3(6):597-610, cited previously) teaches protein quantification methods that utilize isotope-labeled samples and mass spectrometry, such as isotope-dilution mass spectrometry (IDMS) by determining the ratio of the peak area of the native peptide to the peak area of the stable isotope-labeled standard (SIS) peptide is multiplied by the initial amount of the internal standard spiked into the sample (i.e., the concentration of the Quantitation Standard), which 

SEQ ID NO:1
ANZ22955
ID   ANZ22955 standard; peptide; 17 AA.
XX
AC   ANZ22955;
XX
DT   24-JAN-2008  (first entry)
XX
DE   Human MAPT Cytoskeletal protein Acetylation site, SEQ ID 189.
XX
KW   protein detection; cell signaling; diagnosis; prognosis; cancer;
KW   oncogenesis; cytostatic; antibody; MAPT; Cytoskeletal protein.
XX
OS   Homo sapiens.
XX
CC PN   WO2007133702-A2.
XX
CC PD   22-NOV-2007.
XX
CC PF   11-MAY-2007; 2007WO-US011444.
XX
PR   12-MAY-2006; 2006US-0799962P.
XX
CC PA   (CELL-) CELL SIGNALING TECHNOLOGY INC.
XX
CC PI   Guo A,  Gu T,  Mitchell J,  Hornbeck P;
XX
DR   WPI; 2008-A34279/02.
DR   SWISSPROT; P10636.
XX
CC PT   Detecting or quantifying signaling protein in protein acetylation 
CC PT   signaling pathways comprises utilizing acetylation site-specific antibody
CC PT   that specifically binds the protein and/or heavy-isotope labeled peptide 
CC PT   (AQUA peptide).
XX
CC PS   Claim 1; SEQ ID NO 189; 104pp; English.
XX
CC   The invention relates to 432 novel acetylation sites identified in signal
CC   transduction proteins and pathways underlying human protein acetylation 
CC   signaling pathways, and provides acetylation-site specific antibodies and
CC   heavy-isotope labeled peptides (AQUA peptides) for the selective 
CC   detection and quantification of these acetylated sites/proteins, as well 
CC   as methods of using the reagents for such purpose. Among the acetylation 
CC   sites identified are sites occurring in the following protein types: 
CC   Acetyltransferases, Adaptor/Scaffold proteins, Actin binding proteins, 
CC   Adhesion proteins, Apoptosis proteins, Calcium-binding proteins, Cell 
CC   Cycle Regulation proteins, Cell Surface proteins, DNA binding proteins, 
CC   DNA replication proteins, Channel proteins, Chaperone proteins, Cellular 
CC   Metabolism enzymes, Cytoskeletal proteins, DNA repair proteins, 
CC   Endoplasmic reticulum proteins, Enzyme proteins, G protein and GTPase 
CC   Activating proteins, Guanine Nucleotide Exchange Factors, Helicase 
CC   proteins, lsomerase proteins, Extracelluar matrix proteins, Hydrolases, 
CC   Ligase proteins, Lipid kinases, lnhibtor proteins, Lipid Binding proteins
CC   and Lyases. The method is useful for detecting or quantifying a signaling
CC   protein that is lysine-acetylated in protein acetylation signaling 
CC   pathways and provides means to unravel the molecular mechanisms of 
CC   acetylation-driven oncogenesis in cancer by identifying the downstream 
CC   signaling proteins mediating cellular transformation. The present 
CC   sequence is one such novel lysine-acetylation site of the invention.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 12;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16


SEQ ID NO:1

ID   BAN93221 standard; peptide; 16 AA.
XX
AC   BAN93221;
XX
DT   20-JUN-2013  (first entry)
XX
DE   Human Tau protein microtubule binding domain peptide (354-369) SEQ ID:11.
XX
KW   Tau protein; alzheimers disease; antibody production; antibody therapy;
KW   diagnostic test; immunoassay; methylation;
KW   microtubule associated protein tau; neuroprotective; nootropic;
KW   protein therapy; screening.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   16
FT                   /note= "Dimethyl Lys"
XX
CC PN   WO2013059786-A1.
XX
CC PD   25-APR-2013.
XX
CC PF   22-OCT-2012; 2012WO-US061314.
XX
PR   21-OCT-2011; 2011US-0550053P.
XX
CC PA   (OHIS ) UNIV OHIO STATE.
XX
CC PI   Kuret JA,  Funk KE,  Yang JA,  Thomas S;
XX
DR   WPI; 2013-G26360/30.
XX
CC PT   New synthetic methylated peptide from tau protein, useful for 
CC PT   distinguishing the tau associated with Alzheimer's disease from that of 
CC PT   non-diseased brain, and for diagnosing or treating Alzheimer's disease.
XX
CC PS   Example 1; SEQ ID NO 11; 88pp; English.
XX
CC   The present invention relates to synthetic methylated peptides derived 
CC   from tau (microtubule associated protein tau) protein. The invention 
CC   further discloses: (1) a method for generating an antibody useful in the 
CC   specific diagnosis of Alzheimer's disease, which involves administering 
CC   to a mammal a synthetic methylated peptide derived from the tau protein 
CC   of the paired helical filaments, which is useful as an immunogen for 
CC   preparing an antibody specific for paired helical filaments associated 
CC   with Alzheimer's disease; (2) an antibody generated from the method, 
CC   which is characterized as for the tau protein of the paired helical 
CC   filaments associated with Alzheimer's disease or of non-diseased control 
CC   brain; (3) a method for identifying compounds useful in the treatment and
CC   diagnosis of Alzheimer's disease, which involves: (a) contacting a 
CC   synthetic methylated peptide with a test compound to permit binding of 
CC   the test compound to the peptide, and (b) determining the amount of test 
CC   compound that is bound to the peptide, where specific binding of the 
CC   compound to the peptide indicates that the test compound is capable of 
CC   being used for treatment or diagnosis of Alzheimer's disease; (4) a 
CC   compound identified by the method; (5) a method of diagnosing Alzheimer's
CC   disease, or a predisposition in an individual to Alzheimer's disease, 
CC   which involves: (a) obtaining a biological sample from an individual, (b)
CC   quantifying the amounts of the analyte biomarker, and (c) comparing the 
CC   amounts of the analyte biomarkers in the biological sample with the 
CC   amounts present in a normal control biological sample from a normal 
CC   subject, such that a difference in the level of the analyte biomarkers in
CC   the biological sample is indicative of Alzheimer's disease, or 
CC   predisposition to Alzheimer's disease; (6) a method of monitoring 
CC   efficacy of a therapy in a subject having, suspected of having, or of 
CC   being predisposed to Alzheimer's disease, by detecting and/or quantifying
CC   the biomarker; and (7) a method for verifying the detection of a 
CC   methylated tau peptide in selective reaction monitoring mass 
CC   spectrometry. The synthetic methylated peptide of the invention is 
CC   useful: (a) as an antigen for preparing an antibody specific for 
CC   distinguishing the tau associated with Alzheimer's disease from that of 
CC   non-diseased brain; (b) for generating an antibody useful in the specific
CC   diagnosis or diagnostic exclusion of Alzheimer's disease, and (c) for 
CC   identifying compounds useful in the treatment and diagnosis of 
CC   Alzheimer's disease. The methylated peptide, antibody or compound is 
CC   useful for diagnosing or treating Alzheimer's disease or in the 
CC   preparation of a medicament for treatment of Alzheimer's disease. The 
CC   present sequence represents a human Tau protein microtubule binding 
CC   domain methylated peptide (residues 354-369 of human Tau Protein of 
CC   BAN93229 obtained from NP_005901), which is useful for identifying 
CC   compounds useful in the treatment and diagnosis of Alzheimer's disease.
XX
SQ   Sequence 16 AA;

  Query Match             100.0%;  Score 87;  DB 20;  Length 16;
  Best Local Similarity   100.0%;  


Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16

ANZ22955
ID   ANZ22955 standard; peptide; 17 AA.
XX
AC   ANZ22955;
XX
DT   24-JAN-2008  (first entry)
XX
DE   Human MAPT Cytoskeletal protein Acetylation site, SEQ ID 189.
XX
KW   protein detection; cell signaling; diagnosis; prognosis; cancer;
KW   oncogenesis; cytostatic; antibody; MAPT; Cytoskeletal protein.
XX
OS   Homo sapiens.
XX
CC PN   WO2007133702-A2.
XX
CC PD   22-NOV-2007.
XX
CC PF   11-MAY-2007; 2007WO-US011444.
XX
PR   12-MAY-2006; 2006US-0799962P.
XX
CC PA   (CELL-) CELL SIGNALING TECHNOLOGY INC.
XX
CC PI   Guo A,  Gu T,  Mitchell J,  Hornbeck P;
XX
DR   WPI; 2008-A34279/02.
DR   SWISSPROT; P10636.
XX
CC PT   Detecting or quantifying signaling protein in protein acetylation 
CC PT   signaling pathways comprises utilizing acetylation site-specific antibody
CC PT   that specifically binds the protein and/or heavy-isotope labeled peptide 
CC PT   (AQUA peptide).
XX
CC PS   Claim 1; SEQ ID NO 189; 104pp; English.
XX
CC   The invention relates to 432 novel acetylation sites identified in signal
CC   transduction proteins and pathways underlying human protein acetylation 
CC   signaling pathways, and provides acetylation-site specific antibodies and
CC   heavy-isotope labeled peptides (AQUA peptides) for the selective 
CC   detection and quantification of these acetylated sites/proteins, as well 
CC   as methods of using the reagents for such purpose. Among the acetylation 
CC   sites identified are sites occurring in the following protein types: 
CC   Acetyltransferases, Adaptor/Scaffold proteins, Actin binding proteins, 
CC   Adhesion proteins, Apoptosis proteins, Calcium-binding proteins, Cell 
CC   Cycle Regulation proteins, Cell Surface proteins, DNA binding proteins, 
CC   DNA replication proteins, Channel proteins, Chaperone proteins, Cellular 
CC   Metabolism enzymes, Cytoskeletal proteins, DNA repair proteins, 
CC   Endoplasmic reticulum proteins, Enzyme proteins, G protein and GTPase 
CC   Activating proteins, Guanine Nucleotide Exchange Factors, Helicase 
CC   proteins, lsomerase proteins, Extracelluar matrix proteins, Hydrolases, 
CC   Ligase proteins, Lipid kinases, lnhibtor proteins, Lipid Binding proteins
CC   and Lyases. The method is useful for detecting or quantifying a signaling
CC   protein that is lysine-acetylated in protein acetylation signaling 
CC   pathways and provides means to unravel the molecular mechanisms of 
CC   acetylation-driven oncogenesis in cancer by identifying the downstream 
CC   signaling proteins mediating cellular transformation. The present 
CC   sequence is one such novel lysine-acetylation site of the invention.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 12;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16


AZH93844
ID   AZH93844 standard; peptide; 17 AA.
XX
AC   AZH93844;
XX
DT   23-JUN-2011  (first entry)
XX
DE   Human Tau isoform 2 microtubule-binding domain (354-370), SEQ ID: 44.
XX
KW   Tau protein; alzheimers disease; calcification;
KW   cerebral amyloid angiopathy; cognitive disorder;

KW   down syndrome; drug screening; frontotemporal dementia;
KW   gerstmann-straussler-scheinker syndrome; hallervorden-spatz syndrome;
KW   motor neurone disease; multiple system atrophy; myositis;
KW   neurodegenerative disease; neuroprotective; niemann pick disease;
KW   parkinsons disease; progressive supranuclear palsy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   16
FT                   /note= "Acetylated"
XX
CC PN   WO2011056300-A1.
XX
CC PD   12-MAY-2011.
XX
CC PF   15-SEP-2010; 2010WO-US048989.
XX
PR   06-NOV-2009; 2009US-0258822P.
XX
CC PA   (GLAD-) GLADSTONE INST J DAVID.
XX
CC PI   Gan L;
XX
DR   WPI; 2011-F19669/33.
XX
CC PT   Reducing level of acetylated Tau polypeptide in a cell involves 
CC PT   contacting the cell with agent that increases/decreases activity of 
CC PT   polypeptide that respectively deacetylates/acetylates Tau polypeptide in 
CC PT   cell/agent.
XX
CC PS   Example 1; SEQ ID NO 44; 179pp; English.
XX
CC   The present invention relates to a method of reducing the level of an 
CC   acetylated Tau polypeptide in a cell (neuron or glial cell). The method 
CC   involves contacting the cell with an agent (activator of sirtuin (silent 
CC   mating type information regulation 2 homolog) 1 (SIRT1), SIRT2 or histone
CC   deacetylase 6 (HDAC6)) that increases the activity of a polypeptide that 
CC   deacetylates a Tau polypeptide in the cell and/or an agent (inhibitor of 
CC   histone acetyltransferase e.g., p300 (also known as EP300 or E1A binding 
CC   protein p300), or CREB-binding protein (CBP)) that decreases the activity
CC   of a polypeptide that acetylates a Tau polypeptide in the cell. The above
CC   -cited method is useful for treating a tauopathy e.g., neurodegenerative 
CC   diseases such as dementia, Alzheimer's disease, progressive supranuclear 
CC   palsy, corticobasal degeneration, Down's syndrome, dementia pugilistica, 
CC   inclusion-body myositis, frontotemporal lobar degeneration (also known as
CC   Pick's disease), Creutzfeldt-Jakob disease, Gerstmann-Straussler-
CC   Scheinker disease, prion protein cerebral amyloid angiopathy, amyotrophic
CC   lateral sclerosis, Parkinsonism-dementia complex, argyrophilic grain 
CC   dementia, diffuse neurofibrillary tangles with calcification, Hallevorden
CC   -Spatz disease, multiple system atrophy, Niemann-Pick disease type C, 
CC   progressive subcortical gliosis or subacute sclerosing panencephalitis. 
CC   The invention further relates to a method of identifying a candidate 
CC   agent for treating a tauopathy and a method of diagnosing a cognitive 
CC   impairment disorder in an individual, which involves detecting a level of
CC   acetylated Tau polypeptide in a biological sample obtained from the 
CC   individual, where a level of acetylated Tau polypeptide that is higher 
CC   than a normal control level indicates that the individual has a cognitive
CC   impairment disorder. The present sequence is a human Tau isoform 2 
CC   acetylated microtubule-binding domain (354-370). The deacetylation of Tau
CC   polypeptide is increased or the acetylation of Tau polypeptide is 
CC   inhibited for treating a tauopathy.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 18;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16
BAT67597
ID   BAT67597 standard; peptide; 17 AA.
XX
AC   BAT67597;
XX
DT   21-NOV-2013  (first entry)
XX
DE   Acetylated tau peptide, SEQ ID 5.
XX
KW   Tau protein; alzheimers disease; antibody therapy; biomarker;
KW   brain disease; diagnostic test; frontotemporal dementia;
KW   neurodegenerative disease; neurological disease; neuroprotective;
KW   parkinsonism; parkinsons disease; progressive supranuclear palsy;
KW   senile dementia; therapeutic.

OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   16
FT                   /note= "Acetylated"
XX
CC PN   US2013251731-A1.
XX
CC PD   26-SEP-2013.
XX
CC PF   13-MAR-2013; 2013US-00799842.
XX
PR   22-MAR-2012; 2012US-0614323P.
XX
CC PA   (UPEN ) UNIV PENNSYLVANIA.
XX
CC PI   Lee VMY,  Cohen TJ,  Trojanowski JQ;
XX
DR   WPI; 2013-N68577/66.
XX
CC PT   Diagnosing neurodegenerative disorder e.g. Alzheimer's disease, 
CC PT   corticobasal degeneration, Pick's disease, and argyrophilic grain 
CC PT   disease, by determining level of at least one biomarker in biological 
CC PT   sample obtained from individual.
XX
CC PS   Example 1; SEQ ID NO 5; 66pp; English.
XX
CC   The present invention relates to a novel method for diagnosing a 
CC   neurodegenerative disorder in a subject. The method involves: determining
CC   the levels of at least one biomarker in a biological sample obtained from
CC   the subject, wherein the elevated level of biomarker is indicative of 
CC   neurodegenerative disorder. The invention also provides: a composition 
CC   comprising an antibody or its fragment that specifically recognizes the 
CC   biomarker associated with the neurodegenerative disorders, wherein the 
CC   biomarker is acetylated tau; and a method for treating neurodegenerative 
CC   disorder in the subject. The neurodegenerative disorder is selected from 
CC   the group consisting of Alzheimer's disease (AD), corticobasal 
CC   degeneration (CBD), Pick's disease (PiD), progressive supranuclear palsy,
CC   argyrophilic grain disease, tangle predominant senile dementia, Guam 
CC   parkinsonism-dementia complex, frontotemporal dementia, frontotemporal 
CC   lobar degeneration, frontotemporal dementia and parkinsonism linked to 
CC   chromosome 17 (FTDP-17), Lytico-Bodig disease and Parkinson's disease. 
CC   The present sequence represents an acetylated tau peptide, which is used 
CC   in the exemplification for identifying and characterizing acetylated 
CC   lysine residues in tau protein using mass spectrometry analysis. Note: 
CC   The present sequence is used as the parent sequence for the creation of 
CC   variants (see BAT67619 and BAT67620) based on the information given in 
CC   page 16 and example 1 of the specification.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 87;  DB 20;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          1 IGSLDNITHVPGGGNK 16
BFP36566
ID   BFP36566 standard; peptide; 18 AA.
XX
AC   BFP36566;
XX
DT   04-OCT-2018  (first entry)
XX
DE   Human tau protein fragment SEQ 66.
XX
KW   Tau protein; diagnostic test; neurodegenerative disease;
KW   neurological disease; neuroprotective; prognosis; protein quantitation;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018148593-A1.
XX
CC PD   16-AUG-2018.
XX
CC PF   09-FEB-2018; 2018WO-US017691.
XX
PR   10-FEB-2017; 2017US-0457715P.
PR   17-MAR-2017; 2017US-0473212P.
PR   02-MAY-2017; 2017US-0500344P.
XX
CC PA   (CTWO-) C2N DIAGNOSTICS LLC.
XX
CC PI   Kirmess KM,  Yarasheski KE,  Meyer MR;

DR   WPI; 2018-63737K/57.
XX
CC PT   Measuring amount of tau protein, or its fragment in a sample involves 
CC PT   using stable isotope labeled tau protein as a quantitation internal 
CC PT   standard and relating the ratio of unlabeled to labeled tau protein to a 
CC PT   standard curve.
XX
CC PS   Disclosure; SEQ ID NO 66; 28pp; English.
XX
CC   The present invention relates to a method for measuring an amount of tau 
CC   protein, or its fragment in a sample. The method involves using a stable 
CC   isotope labeled tau protein as a quantitation internal standard and 
CC   relating the ratio of unlabeled tau protein to a standard curve for 
CC   measuring the concentrations of tau protein in a sample. The invention 
CC   further claims a kit comprising a stable isotope labeled tau protein, and
CC   reagents for isolating the tau protein from a sample. The method and kit 
CC   of the invention is useful for quantifying diagnostic biomolecules and 
CC   for measuring the absolute concentrations of neurodegenerative disorder-
CC   specific proteins or protein forms in blood plasma or serum, or 
CC   cerebrospinal fluid (CSF), where the proteins or biomolecules are 
CC   associated with the diagnosis, progression, and for the treatment of 
CC   neurological and neurodegenerative diseases. The present sequence is a 
CC   human tau protein fragment, which is useful in the invention for 
CC   measuring an amount of tau protein, or its fragment in a sample.
XX
SQ   Sequence 18 AA;

  Query Match             100.0%;  Score 87;  DB 26;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IGSLDNITHVPGGGNK 16
              ||||||||||||||||
Db          2 IGSLDNITHVPGGGNK 17

SEQ ID NO:2
AEE09730
ID   AEE09730 standard; peptide; 15 AA.
XX
AC   AEE09730;
XX
DT   26-JAN-2006  (first entry)
XX
DE   Peptide/protein labeling method-related peptide - SEQ ID 1.
XX
KW   protein labeling; protein detection.
XX
OS   Unidentified.
XX
CC PN   US2005261475-A1.
XX
CC PD   24-NOV-2005.
XX
CC PF   14-FEB-2005; 2005US-00058735.
XX
PR   13-FEB-2004; 2004US-0544748P.
XX
CC PA   (HARV-) HARVARD MEDICAL SCHOOL.
XX
CC PI   Tseng H,  Tsai L;
XX
DR   WPI; 2006-026715/03.
XX
CC PT   Labeling peptide/protein comprises removing phosphate group from 
CC PT   peptide/protein to form double bond; reacting the double bond of the 
CC PT   obtained product with nucleophile; and removing the solid support from 
CC PT   the obtained product.
XX
CC PS   Disclosure; SEQ ID NO 1; 61pp; English.
XX
CC   The invention comprises a method of labeling a peptide or protein 
CC   containing a phosphorylated amino acid. The method involves removing the 
CC   phosphate group from the peptide or protein via a beta-elimination to 
CC   form a double bond conjugated to a C=O group, reacting the double bond of
CC   the obtained product with a nucleophile that contains a tag and a solid 
CC   support, and removing the solid support from the obtained product to form
CC   the labeled peptide or protein. The method of the invention is useful for
CC   labeling a peptide or protein containing a phosphorylated amino acid. The
CC   present amino acid sequence represents a peptide that was used in the 
CC   exemplification of the invention.
XX
SQ   Sequence 15 AA;


  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15
SEQ ID NO:4
AEE09808
ID   AEE09808 standard; protein; 431 AA.
XX
AC   AEE09808;
XX
DT   26-JAN-2006  (first entry)
XX
DE   Human Tau protein - SEQ ID 79.
XX
KW   protein labeling; protein detection; Tau.
XX
OS   Homo sapiens.
XX
CC PN   US2005261475-A1.
XX
CC PD   24-NOV-2005.
XX
CC PF   14-FEB-2005; 2005US-00058735.
XX
PR   13-FEB-2004; 2004US-0544748P.
XX
CC PA   (HARV-) HARVARD MEDICAL SCHOOL.
XX
CC PI   Tseng H,  Tsai L;
XX
DR   WPI; 2006-026715/03.
XX
CC PT   Labeling peptide/protein comprises removing phosphate group from 
CC PT   peptide/protein to form double bond; reacting the double bond of the 
CC PT   obtained product with nucleophile; and removing the solid support from 
CC PT   the obtained product.
XX
CC PS   Disclosure; SEQ ID NO 79; 61pp; English.
XX
CC   The invention comprises a method of labeling a peptide or protein 
CC   containing a phosphorylated amino acid. The method involves removing the 
CC   phosphate group from the peptide or protein via a beta-elimination to 
CC   form a double bond conjugated to a C=O group, reacting the double bond of
CC   the obtained product with a nucleophile that contains a tag and a solid 
CC   support, and removing the solid support from the obtained product to form
CC   the labeled peptide or protein. The method of the invention is useful for
CC   labeling a peptide or protein containing a phosphorylated amino acid. The
CC   present amino acid sequence represents a human Tau protein that was used 
CC   in the exemplification of the invention.
XX
SQ   Sequence 431 AA;

  Query Match             100.0%;  Score 119;  DB 8;  Length 431;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KESPLQTPTEDGSEEPGSETSDA 23
              |||||||||||||||||||||||
Db         34 KESPLQTPTEDGSEEPGSETSDA 56

SEQ ID NO:10
AEE09808
ID   AEE09808 standard; protein; 431 AA.
XX
AC   AEE09808;
XX
DT   26-JAN-2006  (first entry)
XX
DE   Human Tau protein - SEQ ID 79.
XX
KW   protein labeling; protein detection; Tau.
XX
OS   Homo sapiens.
XX
CC PN   US2005261475-A1.
XX
CC PD   24-NOV-2005.
XX

XX
PR   13-FEB-2004; 2004US-0544748P.
XX
CC PA   (HARV-) HARVARD MEDICAL SCHOOL.
XX
CC PI   Tseng H,  Tsai L;
XX
DR   WPI; 2006-026715/03.
XX
CC PT   Labeling peptide/protein comprises removing phosphate group from 
CC PT   peptide/protein to form double bond; reacting the double bond of the 
CC PT   obtained product with nucleophile; and removing the solid support from 
CC PT   the obtained product.
XX
CC PS   Disclosure; SEQ ID NO 79; 61pp; English.
XX
CC   The invention comprises a method of labeling a peptide or protein 
CC   containing a phosphorylated amino acid. The method involves removing the 
CC   phosphate group from the peptide or protein via a beta-elimination to 
CC   form a double bond conjugated to a C=O group, reacting the double bond of
CC   the obtained product with a nucleophile that contains a tag and a solid 
CC   support, and removing the solid support from the obtained product to form
CC   the labeled peptide or protein. The method of the invention is useful for
CC   labeling a peptide or protein containing a phosphorylated amino acid. The
CC   present amino acid sequence represents a human Tau protein that was used 
CC   in the exemplification of the invention.
XX
SQ   Sequence 431 AA;

  Query Match             100.0%;  Score 115;  DB 8;  Length 431;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIGSTENLKHQPGGGKVQIINK 22
              ||||||||||||||||||||||
Db        249 KIGSTENLKHQPGGGKVQIINK 270

SEQ ID NO:12
AEE09808
ID   AEE09808 standard; protein; 431 AA.
XX
AC   AEE09808;
XX
DT   26-JAN-2006  (first entry)
XX
DE   Human Tau protein - SEQ ID 79.
XX
KW   protein labeling; protein detection; Tau.
XX
OS   Homo sapiens.
XX
CC PN   US2005261475-A1.
XX
CC PD   24-NOV-2005.
XX
CC PF   14-FEB-2005; 2005US-00058735.
XX
PR   13-FEB-2004; 2004US-0544748P.
XX
CC PA   (HARV-) HARVARD MEDICAL SCHOOL.
XX
CC PI   Tseng H,  Tsai L;
XX
DR   WPI; 2006-026715/03.
XX
CC PT   Labeling peptide/protein comprises removing phosphate group from 
CC PT   peptide/protein to form double bond; reacting the double bond of the 
CC PT   obtained product with nucleophile; and removing the solid support from 
CC PT   the obtained product.
XX
CC PS   Disclosure; SEQ ID NO 79; 61pp; English.
XX
CC   The invention comprises a method of labeling a peptide or protein 
CC   containing a phosphorylated amino acid. The method involves removing the 
CC   phosphate group from the peptide or protein via a beta-elimination to 
CC   form a double bond conjugated to a C=O group, reacting the double bond of
CC   the obtained product with a nucleophile that contains a tag and a solid 
CC   support, and removing the solid support from the obtained product to form
CC   the labeled peptide or protein. The method of the invention is useful for
CC   labeling a peptide or protein containing a phosphorylated amino acid. The
CC   present amino acid sequence represents a human Tau protein that was used 
CC   in the exemplification of the invention.
XX


  Query Match             100.0%;  Score 177;  DB 8;  Length 431;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 34
              ||||||||||||||||||||||||||||||||||
Db         23 QDQEGDTDAGLKESPLQTPTEDGSEEPGSETSDA 56


SEQ ID NO:2
ADV13604
ID   ADV13604 standard; peptide; 15 AA.
XX
AC   ADV13604;
XX
DT   10-MAR-2005  (first entry)
XX
DE   Human phosphorylated peptide from phophoprotein #1542.
XX
KW   Alzheimers disease; neuroprotective; nootropic; degeneration; tumor;
KW   neoplasm; neurological disease; phosphorylation; protein sequencing;
KW   phosphoprotein.
XX
OS   Homo sapiens.
XX
CC PN   WO2004108948-A2.
XX
CC PD   16-DEC-2004.
XX
CC PF   04-JUN-2004; 2004WO-US017613.
XX
PR   04-JUN-2003; 2003US-0476010P.
XX
CC PA   (HARD ) HARVARD COLLEGE.
XX
CC PI   Gygi SP;
XX
DR   WPI; 2005-031720/03.
XX
CC PT   Characterizing phosphorylated polypeptides in a sample comprises 
CC PT   digesting the polypeptides with a protease thus generating test peptides,
CC PT   and collecting a fraction of test peptides that enriched for positively 
CC PT   charged peptides.
XX
CC PS   Claim 16; Page 88; 123pp; English.
XX
CC   The invention relates to characterizing phosphorylated polypeptides in a 
CC   sample comprising digesting the polypeptides with a protease thus 
CC   generating test peptides, and collecting a fraction of test peptides that
CC   enriched for positively charged peptides. Also included are a method 
CC   (comprising determining the presence, absence or level of one ore more 
CC   phosphorylated peptides as identified above in cells having a cell state 
CC   and determining the degree of correlation between the presence, absence 
CC   or level of phosphorylated polypeptide with the cell state), an isolated 
CC   peptide of 5-50 amino acids comprising an amino acid sequence that is a 
CC   subsequence of any of the protein sequences given in the specification 
CC   (and which comprise a phosphorylation site within the subsequence), an 
CC   isolated polypeptide selected from any of the polypeptides listed in the 
CC   specification and is modified at a modification site, an isolated peptide
CC   comprising a mass spectral peak signatures. a method for identifying a 
CC   treatment that modulates phosphorylation of an amino acid in a target 
CC   polypeptide, a method for generating a peptide standard, a pair of 
CC   peptide standards comprising the peptide obtained (where the peptide is 
CC   phosphorylated and a corresponding peptide comprising an identical amino 
CC   acid sequence but which is not phosphorylated), a system (comprising a 
CC   computer memory comprising data files storing information relating to the
CC   identifying characteristics of positively charged peptides, and a data 
CC   analysis module capable of executing instructions for organizing and/or 
CC   searching the data files), a computer program product (comprising data 
CC   relating to the identifying characteristics of positively charged 
CC   peptides and comprising instructions for organizing and/or searching the 
CC   data), and a method for identifying N-terminal peptides in a sample. The 
CC   method is useful for characterizing phosphorylated polypeptides in a 
CC   sample. The present sequence is a peptide from a human phosphoprotein, 
CC   containing a phosphorylation site, identified by the method of the 
CC   invention.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 15;  DB 7;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||

BAV94648
ID   BAV94648 standard; peptide; 15 AA.
XX
AC   BAV94648;
XX
DT   05-DEC-2013  (first entry)
XX
DE   Alzheimer's disease diagnosis related human peptide, SEQ ID 8344.
XX
KW   alzheimers disease; biomarker; diagnostic test; mass spectrometry;
KW   protein quantitation.
XX
OS   Homo sapiens.
XX
CC PN   WO2013151726-A1.
XX
CC PD   10-OCT-2013.
XX
CC PF   14-MAR-2013; 2013WO-US031520.
XX
PR   05-APR-2012; 2012US-0620770P.
XX
CC PA   (INTE-) INTEGRATED DIAGNOSTICS INC.
XX
CC PI   Kearney PE,  Li X,  Hayward C;
XX
DR   WPI; 2013-Q86286/69.
XX
CC PT   Assay for measuring proteins related to e.g. Alzheimer's disease, within 
CC PT   single sample, using multiplexed techniques involves selecting set of 
CC PT   peptides and transitions having greatest peak areas, and that do not 
CC PT   interfere with other ions.
XX
CC PS   Example; SEQ ID NO 8344; 567pp; English.
XX
CC   The present invention relates to a novel multiplexed liquid 
CC   chromatography selected reaction monitoring mass spectrometry (LC-SRM-MS)
CC   assay for measuring a plurality of proteins in a single sample. The assay
CC   comprises: (a) generating a set of optimal peptides and corresponding 
CC   transitions for each protein monitored; (b) optimizing the collision 
CC   energy for each transition such that interference among the transitions 
CC   monitored is avoided; (c) selecting a set of transitions that have the 
CC   greatest peak areas; and (d) monitoring the detected set of transitions 
CC   for each protein in the sample, thereby measuring the plurality of 
CC   proteins in the sample. The assay of the present invention is useful for 
CC   measuring a plurality of proteins (preferably Alzheimer's disease 
CC   associated proteins) that serve as detectable markers for various health 
CC   states. It can also be used in diagnostic tests for early detection of 
CC   Alzheimer's disease, managing disease treatment and testing for disease 
CC   recurrence. Sequences BAV86305-BAW06513 are human peptides used in the 
CC   assay of the present invention for diagnosing Alzheimer's disease.
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 82;  DB 20;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGYSSPGSPGTPGSR 15
              |||||||||||||||
Db          1 SGYSSPGSPGTPGSR 15


12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
13.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Chang-Yu Wang
May 19, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649